DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 08/25/2021 has been entered. Claims 1-14 are pending in this instant application.  Claims 6-10 are withdrawn. Claims 1-5 and 11-14 are currently under examination.   

Priority
This is US Application No. 16/870,017 filed on 05/08/2020 and claims benefit of US Provisional Application No. 62/845,443 filed on 05/09/2019.

Election/Restrictions
Applicant’s election of Group I (claims 1-5 and 11-14) with traverse in the reply filed on 08/25/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Thus, claims 1-5 and 11-14 are currently under examination.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 10/22/2020 has been considered.

Withdrawn Objections to Color Drawings/Specification
The objection as set forth on page 2 of the Requirement for Restriction/Election mailed on 06/25/2021, is withdrawn in view of amended Drawings/Specification filed on 08/25/2021.

Claim Objections
Claims 1, 2, 12, and 13 are objected to because of the following informalities: In claim 1, change the incorrect recitation “to a subject” (line 1), in which the “a subject” has been recited in preceding . Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inhibiting keloids in a subject, does not reasonably provide enablement for treating keloids in a subject. The term “treating” is defined as “The terms "treat" or "treating" means to administer a therapeutic agent… to a subject or patient having one or more disease symptoms, or being suspected of having a disease or being at elevated at risk of acquiring a disease” and “The term "treatment," as it applies to a human, veterinary, or research subject, refers to therapeutic treatment, prophylactic or preventative measures” in the specification (p. 15/31, last para.; p. 16/31, para. 1 to 2). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or to use the invention commensurate in scope with these claims. Claims 2-5 depend from claim 1.
Institute for International Medical Education (pages 15 and 16), is a preventive measure, such as preserving physical fitness in primary prevention and effective intervention to correct departures from good health in secondary prevention.  More specifically, tertiary prevention, which is most relevant as used in the context of the instant invention, "consists of the measures available to reduce or eliminate long-term impairments and disabilities, [and to] minimize suffering caused by existing departures from good health".  Thus, the claimed method of treating (encompassing preventing) keloids in a subject as interpreted by a skilled practitioner of the medical or pharmaceutical arts would be to reduce for long-term the occurrence of or to eliminate keloids in a subject by the method. 
The Applicant's attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention:   The rejected invention is drawn to A method of treating keloids in a subject comprising administering to the subject in need thereof a therapeutically effective amount of a hypoxia-inducible factor-1 (HIF-1)-inhibiting compound that induces cell death in keloids.
Relative skill of those in the art:  The relative skill of those in the art is from biomedical field (see the cited reference below).
Breadth of claims:  The claim is extremely broad in that it encompasses the prevention of keloids in a subject using the instantly claimed method. 
State of the prior art/Predictability or unpredictability of the art:  There is no teaching or suggestion in the state of the prior art that application of certain pharmaceutical method can prevent keloids in a subject. Richert-Jones et al. (J Clin Investigat Dermatol 8(2):5, 2020) disclosed that keloid fibroblast (KF) cell numbers remained similar to ~ 50%, as observed with KC7F2 treatment alone, suggesting that 2-deoxyglucose (2-DG) did not contribute to enhancing KF elimination. Furthermore, vital staining showed that increased cell death, indicated by propidium iodide, occurred in the presence of the KC7F2 HIF-1α inhibitor. HIF-1 is a master regulator that controls essential processes including metabolism, fibrosis, angiogenesis and erythropoiesis. Small molecule inhibitors that alter the functional levels of the HIF-1α subunit have been in preclinical and clinical development for cancer treatment and anemia. Currently, one of the HIF prolyl hydroxylase inhibitors, FG-4592 (Roxadustat, clinically approved in China in December 2018), has been successful in clinical phase II and III trials for treating anemia in patients with chronic kidney disease. As more HIF-1α inhibitors become clinically approved, their additional use for keloid disease could be accelerated based on clinical safety data (page 3, right col. para. 2 to 3; page 4, left col., para. 1). One of skilled artisan would understand that contemporary treatment or management of keloids is to inhibit HIF-1α pathway in the keloid fibroblast cells, not to prevent, keloids in a subject.
Amount of guidance/Existence of working examples:  It is worth noting that there are no working examples in the instant application to show that the claimed method is effective for preventing keloids in a subject as recited in the claim. The exemplary embodiments of the Specification merely present in vitro assays (Examples 1 to 5, p. 23/31 to 27/31 of the specification). 
Quantity of experimentation:  In order to practice the full scope of the invention, one skilled in the art would need to undertake a novel and extensive research program to show that a preventive measure can be achieved after applying the claimed method. Furthermore, one of ordinary skill in the art would need to test a representative number of animals before one of ordinary skill in the art would be able to conclude that any method can be used to prevent keloids in a subject.  Because this research would have to be exhaustive, and because it would involve such a wide and unpredictable scope of use in prevention of keloids in a subject, it would constitute an undue and unpredictable experimental burden.
Lack of a working example is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art.  See MPEP § 2164. Genetech, 108 F.3d at 1366, states that "a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
Therefore, in view of the Wands factors as discussed above, including the amount of guidance provided and the predictability of the art and the lack of working examples to practice the full scope of the claimed invention herein, a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-3, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iliopoulos et al. (US 2012/0070369, published on March 22, 2012, hereinafter referred to as Iliopoulos ‘369).
With regard to structural limitations “a method comprising administering to a subject having keloids (or contacting the keloids with) a therapeutically effective amount of a hypoxia-inducible factor-1 (HIF-1)-inhibiting compound (or PX-478; or in a composition further comprising at least one excipient or pharmaceutical carrier) that induces cell death in keloids” (claims 1-3, 11, and 12):
Iliopoulos ‘369 disclosed a method of treating an angiogenic disease or disorder in a subject in need thereof, including administering a HIF inhibitor to the subject or contacting a cell with a HIF inhibitor. The term "HIF inhibitor" refers to a compound, pharmaceutically acceptable salt, prodrug, or derivative thereof that inhibits the biological activity of HIF-1, HIF-2 and HIF-3. The term angiogenic disease also includes diseases characterized by excessive or abnormal stimulation of endothelial cells, including intestinal adhesions, atherosclerosis, scleroderma, and hypertrophic scars, i.e., keloids; or such diseases or disorders include solid tumors, tissues undergoing restenosis, diabetic retinopathy, vascular restenosis, hereditary hemorrhagic telangiectasis, post-operative adhesion formation, fibrosis, keloids, and rheumatoid arthritis. The HIF inhibitors can be provided in pharmaceutically acceptable compositions, comprising a therapeutically-effective amount of one or more HIF inhibitors, formulated together with one or more pharmaceutically acceptable carriers and/or diluents (pages 56/105 to 63/105, [0073, 0074, 0083, 0175, and 0185]; page 64/105, [0202]). Compounds that inhibit HIF activity were reported before (see Table 2), including PX-478, an inhibitor of hypoxia-inducible factor-1 alpha (pages 72/105 to 99/105, [0278 and 0654]). In reference to cancer or pathologies related to unregulated cell division and/or lack of programmed cell death, a therapeutically effective amount refers to that amount which has the effect of reducing the size of a tumor. HIF modulates the expression of genes including vascular endothelial growth factor (VEGF), erythopoietin, glucose transportes, glycolytic enzymes and tyrosine hydroxylase (page 65/105, [0208]; page 57/105, [0079]).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1 .56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the 

Claims 1-5 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Iliopoulos et al. (US 2012/0070369, published on March 22, 2012, hereinafter referred to as Iliopoulos ‘369) in view of Li et al. (Biochemical and Biophysical Research Communications 496:641e647, 2018, hereinafter referred to as Li ‘2018). Claims 1-3, 11, and 12 are rejected here because they have been rejected by the primary reference under 102 above.
Iliopoulos ‘369 disclosed a method of treating an angiogenic disease or disorder in a subject in need thereof, including administering a HIF inhibitor to the subject or contacting a cell with a HIF inhibitor. The term "HIF inhibitor" refers to a compound, pharmaceutically acceptable salt, prodrug, or derivative thereof that inhibits the biological activity of HIF-1, HIF-2 and HIF-3. The term angiogenic disease also includes diseases characterized by excessive or abnormal stimulation of endothelial cells, including intestinal adhesions, atherosclerosis, scleroderma, and hypertrophic scars, i.e., keloids; or such diseases or disorders include solid tumors, tissues undergoing restenosis, diabetic retinopathy, vascular restenosis, hereditary hemorrhagic telangiectasis, post-operative adhesion formation, fibrosis, keloids, and rheumatoid arthritis. The HIF inhibitors can be provided in pharmaceutically acceptable compositions, comprising a therapeutically-effective amount of one or more HIF inhibitors, formulated together with one or more pharmaceutically acceptable carriers and/or diluents (pages 56/105 to 63/105, [0073, 0074, 0083, 0175, and 0185]; page 64/105, [0202]). Compounds that inhibit HIF activity were reported before (see Table 2), including PX-478, an inhibitor of hypoxia-inducible factor-1 alpha (pages 72/105 to 99/105, [0278 and 0654]). In reference to cancer or pathologies related to unregulated cell division and/or lack of programmed cell death, a therapeutically effective amount refers to that amount which has the effect of reducing the size of a tumor. HIF modulates the expression of genes 
 Iliopoulos ‘369 did not explicitly disclose the limitations “further comprising administering a glycolysis inhibitor (or 2-deoxyglucose)”, required by claims 4, 5, 13, and 14.
Li ‘2018 disclosed Keloids are tumor-like fibroproliferative cutaneous lesions. Keloid fibroblasts (KFs) underwent reprogramming of their metabolic phonotype from oxidative phosphorylation to aerobic glycolysis (Warburg effect) with augmented glycolysis and glycolytic capacity. The proliferation of KFs was suppressed in a dose-dependent and time-dependent manner after inhibition of glycolysis with 2-deoxy-glucose (2-DG) (page 641, Abstract).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the HIF-1 inhibitor as taught by Iliopoulos ‘369 with 2-deoxy-glucose in view of Li ‘2018 to suppress the growth of keloids. One would have been motivated to do so because (a) Iliopoulos ‘369 teaches that a HIF inhibitor, including PX-478 HIF-1α inhibitor, is administered to treat angiogenic disease, including hypertrophic scars, i.e., keloids. HIF modulates the expression of genes including glucose transports and glycolytic enzymes, and (b) Li ‘2018 teaches that Keloid fibroblasts (KFs) underwent reprogramming to aerobic glycolysis (Warburg effect) with augmented glycolysis and glycolytic capacity, and were suppressed in a dose-dependent and time-dependent manner after inhibition of glycolysis with 2-deoxy-glucose (2-DG), described above. Thus, one of skill in the art would have a reasonable expectation that by combining the HIF-1 inhibitor as taught by Iliopoulos ‘369 with 2-deoxy-glucose in view of Li ‘2018 to suppress the growth of keloids, one would achieve Applicant’s claims 1-5 and 11-14. “In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious)”. See MPEP § 2144.06 [R-08.2012] [I].

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623